SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 2)1 EMS Technologies, Inc. (Name of Issuer) Common Stock, $.10par value (Title of Class of Securities) 26873N108 (CUSIP Number) Jerome J. Lande MMI Investments, L.P. 1370 Avenue of the Americas New York, New York 10019 (212) 586-4333 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 2, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). - Page 1 of9 - CUSIP No. 26873N108 1. NAMES OF REPORTING PERSONSMMI Investments, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7. SOLE VOTING POWER BENEFICIALLY OWNED BY 8. SHARED VOTING POWER - 0 - EACH REPORTING 9. SOLE DISPOSITIVE POWER PERSON WITH 10. SHARED DISPOSITIVE POWER - 0 - AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.7% TYPE OF REPORTING PERSON PN - Page 2 of 9 - CUSIP No. 26873N108 1. NAMES OF REPORTING PERSONSMCM Capital Management, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7. SOLE VOTING POWER BENEFICIALLY OWNED BY 8. SHARED VOTING POWER - 0 - EACH REPORTING 9. SOLE DISPOSITIVE POWER PERSON WITH 10. SHARED DISPOSITIVE POWER - 0 - AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.7% TYPE OF REPORTING PERSON OO - Page 3 of9 - CUSIP No. 26873N108 1. NAMES OF REPORTING PERSONSClay B. Lifflander 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES 7. SOLE VOTING POWER - 0 -* BENEFICIALLY OWNED BY 8. SHARED VOTING POWER - 0 - EACH REPORTING 9. SOLE DISPOSITIVE POWER - 0 -* PERSON WITH 10. SHARED DISPOSITIVE POWER - 0 - AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -* CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0%* TYPE OF REPORTING PERSON IN * See Item 5. - Page4 of9 - CUSIP No. 26873N108 The following constitutes Amendment No.2 to the Schedule 13D filed by the undersigned ("Amendment No.2"). This Amendment No.2 amends the Schedule 13D as specifically set forth. Item 3. Source and Amount of Funds or Other Consideration Item 3 is hereby amended and restated to read as follows: The aggregate purchase price of the1,182,000 Shares owned by MMI Investments is $19,578,237; the source of funds is MMI Investments' working capital. MMI Investments effects purchases of securities primarily through margin accounts maintained for it with prime brokers, which may extend margin credit to it as and when required to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules and the prime brokers’ credit policies. In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the accounts. Item 4. Purpose of Transaction Item 4 is hereby amended and restated to add the following: On November 2, 2010, MMI Investments delivered a letter to the Issuer questioning whether the Board and management may have failed to actively pursue inquiries from qualified strategic acquirers and financial sponsors made over several years regarding the potential sale of the Issuer or its subsidiaries and reiterating its demand for the formation of a special committee of independent directors to evaluate strategic alternatives. MMI Investments also states that many of the largest stockholders are frustrated with the stagnation of the Issuer’s stock price and earnings and share the view of MMI Investments that the most likely way for the Issuer to fully realize the intrinsic value of its assets is in a sale of the Issuer, in whole or in parts. MMI Investments also calls upon the Board to immediately take steps to repeal the Issuer’s outdated and authoritarian “dead hand” poison pill. A copy of the letter is attached as an exhibit hereto and is incorporated herein by reference. MMI Investments concurrently delivered to the Issuer a demand pursuant to Section 14-2-1602 of the Georgia Business Corporation Code for a complete list of the Issuer’s stockholders so that it can further discuss the issues raised in the letter with fellow stockholders. - Page 5 of9 - CUSIP No. 26873N108 Item 5. Interestin Securities of the Issuer Item5 is hereby amended and restated to read as follows: (a)-(b)The aggregate percentage of Shares reported owned by each Reporting Person is based upon15,299,423 Shares outstanding as of August 9, 2010, which is the total number of Shares outstanding as reported in the Issuer's Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on August 11, 2010. As of the close of business on November 2, 2010, MMI Investments directly owned1,182,000 Shares, constituting approximately 7.7% of the Shares outstanding.MMI Investments has the sole power to direct the vote and disposition of such Shares on the date of this Statement.MCM does not directly own any Shares.However, by virtue of being the general partner of MMI Investments, MCM may be deemed to be the beneficial owner of the Shares owned by MMI Investments and to have sole power over the voting and disposition of such Shares as a result of its having the sole power to make voting and disposition decisions on behalf of MMI Investments with respect to such Shares.MCM disclaims beneficial ownership of such Shares, except to the extent of its pecuniary interest therein. Mr. Lifflander does not directly own any Shares.However, as a member of a "group" for the purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended, Mr. Lifflander may be deemed to beneficially own the Shares owned by MMI Investments.Mr. Lifflander disclaims beneficial ownership of such Shares, except to the extent of his pecuniary interest therein. Except as described above, as of the date hereof, toeach Reporting Person's knowledge, none of the persons listed on Schedule I owns any Shares or has any right to acquire, directly or indirectly, any beneficial ownership of Shares. (c)Except for the open market purchases of Shares by MMI Investments set forth in Schedule II attached hereto and incorporated herein by reference, there have been no transactions with respect to the Shares since the filing of Amendment No. 1 to the Schedule 13D by MMI Investments, MCM or Mr. Lifflander, or, toeach Reporting Person's knowledge, any of the persons listed on Schedule I. (d)No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e)Not applicable. - Page6 of9 - CUSIP No. 26873N108 Item 7. Material to be Filed as Exhibits Item 7 is hereby amended to add the following exhibit: Letter from MMI Investments, L.P. to EMS Technologies, Inc. dated November 2, 2010. - Page7 of9 - CUSIP No. 26873N108 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:November 3,2010 MMI INVESTMENTS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ JEROME J. LANDE Jerome J. Lande Executive Vice President MCM CAPITAL MANAGEMENT, LLC By: /s/ JEROME J. LANDE Jerome J. Lande Executive Vice President /s/ CLAY B. LIFFLANDER Clay B. Lifflander - Page8 of9 - CUSIP No. 26873N108 SCHEDULE II Transactions in the Shares Since Filing of Amendment No. 1 to Schedule 13D Shares of Common Stock Purchased / (Sold) Price Per Share($) Date of Purchase / Sale MMI Investments, L.P. 10/26/2010 10/27/2010 10/28/2010 10/29/2010 11/1/2010 11/2/2010 - Page9 of9 -
